 In the-Matter of TEXAS CORRUGATEDBox COMPANYandINTERNA-TIONAL BROTHERHOOD OF BOOKBINDERS,LOCAL 98Cases Nos. R-858 and C-741SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESOctober 18, 1938On September 16,_1938, the National Labor Relations Board issuedaDecision, Order, and Direction of Election in the above-entitled;proceeding.'The Direction of Election provided that an election bysecret ballot be conducted withal fifteen (15) days from the date ofthe Direction among the pr:,cluction employees of Texas CorrugatedBox Company,Incorporated, Dallas, Texas,(excluding supervisory,,clerical,and office personnel)-N%hose names appeared on a list set outin the Direction, to determine whether or not they desired to berepresented by International Brotherhood of Bookbinders,Local 98,for the purposes of collectiveb irgaiuing.On September 23, 1938, the Gaylord Container Corporation, the-International Brotherhood of Bookbinders,Local 98, and counsel forthe Board entered into a stipulation upon the basis of which we findthat the Texas Corrugated Box Company,Incorporated,was dis-solved on June 30,1938; that all its properties and operations weretransferred to Gaylord Container Corporation,a Maryland corpora-tion, organizedin 1937; and chat the employees of the Gaylord Con-tainer Corporation at its Dallas, Texas,plant are the same.persons.asthose employed prior to June 30, 1938,by Texas Corrugated BoxCompany, Incorporated.The stipulation provided that the Direc-tion of Election issued by the Board on September 16, 1938, and allyCertification of Representatives which the Board might issue pur-suant thereto should be applicable to the Gaylord Container Cor-poration and the employeesat itsDallas, Texas, plant.Pursuant to the Direction,an election by secret ballot was con-ducted on September 23, 1938,at Dallas, Texas,under the direction18 N. L. R B 1131.9 N. L. R.B., No. 34405 ;406NATIONAL LABOR RELATIONS BOARDand supervision of the Regional Director for the Sixteenth Region(FortWorth, Texas).On September 24, 1938, the Regional Direc-tor, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties his Intermediate Report on thesecret ballot.No objections or exceptions to the Intermediate Re-port have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number of ballots counted-----------------------------58Total number of votes for International Brotherhood of Book-binders,Local 98-----------------------------------------34Total number of votes against International Brotherhood ofBookbinders, Local 98-------------------------------------24Total number of blank ballots-------------------------------0Total,,,number of void ballots--------------------------------1Total number of challenged votes----------------------------0Total number of eligibles-----------------------------------59By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIED that International Brotherhood of Book-binders, Local 98, has been selected by a majority of the productionemployees at the Dallas, Texas, plant of Gaylord Container Corpo-ration, successor to Texas Corrugated Box Company, Incorporated,excluding supervisory, clerical, and office personnel, as their repre-sentative for the purposes of collective bargaining, and that, pur-suant to Section 9 (c) of the Act, International Brotherhood of Book-binders, Local 98, is the exclusive representative of all such . em-ployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions ofemployment.